Exhibit 10.6

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of [●], 2021, is made and entered into by and among each of INSU
Acquisition Corp. II, a Delaware corporation (the “Company”), Insurance
Acquisition Sponsor II, LLC, a Delaware limited liability company, Dioptra
Advisors II, LLC, a Delaware limited liability company and INSU PIPE Sponsor II,
LLC (collectively, the “Sponsor”), Cantor Fitzgerald & Co., a New York general
partnership (“Cantor”), the Former MetroMile Stockholders (as defined below) and
any person or entity who hereafter becomes a party to this Agreement pursuant to
Section 5.2 of this Agreement (each, a “Holder” and collectively, the
“Holders”).

 

RECITALS

 

WHEREAS, the Company has issued the Sponsor an aggregate of 7,846,667 shares
(the “Founder Shares”) of the Company’s Class B common stock, $0.0001 par value
per share (the “Class B Common Stock”);

 

WHEREAS, the Founder Shares are convertible into shares of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), on the terms and
conditions provided in the Company’s amended and restated certificate of
incorporation;

 

WHEREAS, the Sponsor and Cantor purchased an aggregate of 540,000 units of the
Company (each, a “Placement Unit” and collectively, the “Placement Units”), each
Placement Unit consisting of one share of Common Stock (each, a “Placement
Share” and collectively, the “Placement Shares”) and one third of one warrant to
purchase one share of Common Stock (each, a “Placement Warrant” and
collectively, the “Placement Warrants”) in a private placement transaction (the
“Private Placement”) occurring simultaneously with the closing of the Company’s
initial public offering (the “IPO”);

 

WHEREAS, on September 2, 2020, the Company, the Sponsor and Cantor entered into
a Registration Rights Agreement (the “Original Agreement”), pursuant to which
the Company granted the Sponsor and Cantor certain registration rights with
respect to certain securities of the Company;

 

WHEREAS, on the date hereof, upon the closing of the transactions (such
transactions, the “Transactions”) contemplated by that certain Agreement and
Plan of Merger and Reorganization, dated as of November 24, 2020 (the “Merger
Agreement”), by and among the Company, INSU II Merger Sub Corp., a Delaware
corporation, and MetroMile, Inc., a Delaware corporation (“MetroMile”), each
outstanding share of MetroMile common stock shall be converted into the right to
receive cash (if available) and shares of Common Stock;

 

WHEREAS, on the date hereof, upon the closing of the Transactions, 6,669,667 of
the Founder Shares will be converted into shares of Common Stock, on the terms
and conditions provided in the Company’s amended and restated certificate of
incorporation;

 

WHEREAS, on the date hereof, the Sponsor has purchased an aggregate of [●]
shares of Common Stock in a transaction exempt from registration under the
Securities Act (such transaction, the “PIPE” and such shares, the “PIPE
Shares”); and

 

WHEREAS, in connection with the purchase of the PIPE Shares and the consummation
of the Transactions, the Company and the Holders desire to amend and restate the
Original Agreement in order to provide the Holders with registration rights on
the terms set forth herein.

 

 

 

 

 



NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Board or the
Chairman, Chief Executive Officer or principal financial officer of the Company
(i) would be required to be made in any Registration Statement or Prospectus in
order for the applicable Registration Statement or Prospectus not to contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein (in the case of any Prospectus and any
preliminary Prospectus, in the light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed, and (iii) the Company has a bona
fide business purpose for not making such information public.

 

“Agreement” shall have the meaning given in the Preamble.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in the City of New York, New York.

 

“Cantor” shall have the meaning given in the Preamble.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning given in the Recitals hereto.

 

“Company” shall have the meaning given in the Preamble.

 

“Demand Exercise Notice” shall have the meaning given in subsection 2.1.2.

 

“Demanding Holders” shall have the meaning given in subsection 2.1.1(b).

 

“Demand Registration” shall have the meaning given in subsection 2.1.2.

 

“Demand Registration Period” shall have the meaning given in subsection 2.1.2.

 

“Demand Registration Request” shall have the meaning given in subsection 2.1.2.

 



“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Filing Date” shall have the meaning given in subsection 2.1.1(a).

 

“Former MetroMile Stockholders” shall mean former holders of MetroMile common
stock who hold five percent (5%) or more of the Common Stock following the
Transactions.

 

“Form S-1” shall mean Form S-1 for the registration of securities under the
Securities Act promulgated by the Commission.

 

“Form S-3” shall mean Form S-3 for the registration of securities under the
Securities Act promulgated by the Commission.

 

“Founder Lock-up Period” shall mean, with respect to the Founder Shares, the
period ending (x)(a) with respect to 1,569,333 of such shares, on the date
hereof, (b) with respect to 2,550,167 of such shares, when the closing price of
the Common Stock exceeds $15.00 for any 20 trading days within a 30-trading day
period following the date hereof and (c) with respect to 2,550,167 of such
shares, when the closing price of the Common Stock exceeds $17.00 for any 20
trading days within a 30-trading day period following the date hereof, or (y) in
any case, if, after the date hereof, the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property.

 



2

 

  

“Founder Shares” shall have the meaning given in the Recitals hereto.

 

“Holders” shall have the meaning given in the Preamble.

 

“Initial Stockholders” shall mean the Sponsor.

 

“Initiating Holders” shall have the meaning given in subsection 2.1.2.

 

“IPO” shall have the meaning set forth in the Recitals hereto.

 

“Letter Agreement” shall mean the letter agreement by and among the Company, the
Company’s officers and directors, the Sponsor and the other parties thereto.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.3.

 

“Merger Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Minimum Demand Threshold” shall mean $30,000,000.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement,
preliminary Prospectus or Prospectus, or necessary to make the statements in a
Registration Statement, preliminary Prospectus or Prospectus, in light of the
circumstances under which they were made, not misleading.

 

“Original Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Permitted Transferees” shall mean any person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Lock-up Period or Placement Unit Lock-up
Period, as the case may be, under the Letter Agreement, the Placement Unit
Subscription Agreements and any other applicable agreement between such Holder
and the Company, and to any transferee thereafter.

 

“Piggy-back Registration” shall have the meaning given in Section 2.2.1.

 

“PIPE” shall have the meaning set forth in the Recitals hereto.

 

“PIPE Shares” shall have the meaning set forth in the Recitals hereto.

 

“Placement Share” or “Placement Shares” shall have the meaning given in the
Recitals hereto.

 

“Placement Unit Lock-up Period” shall mean, with respect to the Placement Units,
Placement Shares, Placement Warrants and any of the shares of Common Stock
issued or issuable upon the exercise of such Placement Warrants, a period
terminating 30 days after the date hereof, subject to certain exceptions set
forth in the Letter Agreement and the Placement Unit Subscription Agreements.

 

“Placement Unit” or “Placement Units” shall have the meaning given in the
Recitals hereto.

 

“Placement Unit Subscription Agreements” shall mean, collectively, (i) the Unit
Subscription Agreement, dated September 2, 2020, between the Company and the
Sponsor, and (ii) the Unit Subscription Agreement, dated September 2, 2020,
between the Company and Cantor.

 

“Placement Warrant” or “Placement Warrants” shall have the meaning given in the
Recitals hereto.

 

3

 

  

“Private Placement” shall have the meaning given in the Recitals hereto.

 

“Pro Rata” shall have the meaning given in Section 2.1.3.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all materials incorporated by
reference in such prospectus.

 

“Prospectus Date” shall mean the date of the final Prospectus filed with the
Commission and relating to the IPO.

 

“Registrable Security” shall mean (a) the shares of Common Stock issued or
issuable upon the conversion of any Founder Shares, (b) the Placement Warrants
(including any shares of Common Stock issued or issuable upon the exercise of
any such Placement Warrants), (c) the Placement Shares, (d) the PIPE Shares, (e)
the shares of Common Stock issued or issuable pursuant to the Merger Agreement
and (f) any other equity security of the Company issued or issuable with respect
to any such shares of Common Stock by way of a stock dividend or stock split or
in connection with a combination of stock, acquisition, recapitalization,
consolidation, reorganization, stock exchange, stock reconstruction and
amalgamation or contractual control arrangement with, purchasing all or
substantially all of the assets of, or engagement in any other similar
transaction; provided, however, that, as to any particular Registrable Security,
such securities shall cease to be Registrable Securities when: (i) if a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act, at the earlier of (A) one year
following the date the Registration Statement is declared effective or (B) the
date that such securities shall have been sold, transferred, disposed of or
exchanged in accordance with such Registration Statement; (ii) such securities
may otherwise be transferred, new certificates or book entries credits for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of such securities
shall not require registration under the Securities Act; (iii) such securities
shall have ceased to be outstanding; (iv) such securities have been sold to, or
through, a broker, dealer or underwriter in a public distribution or other
public securities transaction; or (v) such securities may be sold without
registration pursuant to Rule 144 promulgated under the Securities Act (or any
successor rule promulgated by the Commission) without limitation as to volume
and manner of sale.

 

“Registration” shall mean a registration effected by preparing and filing a
Registration Statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such Registration Statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority and any
securities exchange on which the Common Stock is then listed);

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company

 

(E) reasonable and documented fees and disbursements (not to exceed $100,000 in
the aggregate for all Registrations hereunder) of one counsel for the Sponsor
and its affiliates, which shall be selected by Cohen & Company, LLC; and

 

(F) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all materials incorporated by reference in such registration
statement.

 

4

 

  

“Requesting Holder” shall have the meaning given in subsection 2.1.3.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Registrable Securities” shall have the meaning given in subsection
2.1.1(b).

 

“Shelf Registration Statement” shall have the meaning given in subsection
2.1.1(a).

 

“Shelf Underwriting” shall have the meaning given in subsection 2.1.1(b).

 

“Shelf Underwriting Notice” shall have the meaning given in subsection 2.1.1(b).

 

“Shelf Underwriting Request” shall have the meaning given in subsection
2.1.1(b).

 

“Sponsor” shall have the meaning given in the Preamble.

 

“Transactions” shall have the meaning set forth in the Recitals hereto.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Block Trade” shall have the meaning given in Section 2.1.1(b).

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

ARTICLE II

REGISTRATIONS

 

2.1 Demand Registration.

 

2.1.1 Shelf Registration Statement. (a) As soon as practicable but no later than
fifteen (15) Business Days after the date hereof (the “Filing Date”), the
Company shall prepare and file with (or confidentially submit to) the Commission
a shelf registration statement under Rule 415 of the Securities Act (such
registration statement, a “Shelf Registration Statement”) covering the resale of
all the Registrable Securities (determined as of two Business Days prior to such
filing) on a delayed or continuous basis and shall use its commercially
reasonable efforts to have such Shelf Registration Statement declared effective
as soon as practicable after the filing thereof and no later than the earlier of
(x) the 60th Business Day (or 80th Business Day if the Commission notifies the
Company that it will “review” the Registration Statement) following the date
hereof and (y) the 10th Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the Commission that the
Registration Statement will not be “reviewed” or will not be subject to further
review. Such Shelf Registration Statement shall provide for the resale of the
Registrable Securities included therein pursuant to any method or combination of
methods legally available to, and requested by, any Holder named therein. The
Company shall use its commercially reasonable efforts to maintain the Shelf
Registration Statement in accordance with the terms hereof, and shall prepare
and file with the Commission such amendments, including post-effective
amendments, and supplements as may be necessary to keep a Shelf Registration
Statement continuously effective, available for use to permit all Holders named
therein to sell their Registrable Securities included therein and in compliance
with the provisions of the Securities Act until such time as there are no longer
any Registrable Securities.

 



5

 

 

(b) Subject to Section 2.3 and Section 2.4, (i) the Holders of a
majority-in-interest of the then outstanding number of Registrable Securities
held by the Initial Stockholders or the transferees of the Initial Stockholders,
(ii) the Holders of a majority-in-interest of the then outstanding number of
Registrable Securities held by the Former MetroMile Stockholders or the
transferees of the Former MetroMile Stockholders or (iii) Cantor or its
designees (the “Demanding Holders”), may make a written demand from time to time
to elect to sell all or any part of their Registrable Securities, with a total
offering price reasonably expected to exceed, in the aggregate, the Minimum
Demand Threshold, pursuant to an Underwritten Offering pursuant to the Shelf
Registration Statement, which written demand shall describe the amount and type
of securities to be included in such Registration and the intended method(s) of
distribution thereof. The Demanding Holders shall make such election by
delivering to the Company a written request (a “Shelf Underwriting Request”) for
such Underwritten Offering specifying the number of Registrable Securities that
the Demanding Holders desire to sell pursuant to such Underwritten Offering (the
“Shelf Underwriting”). As promptly as practicable, but no later than two (2)
Business Days after receipt of a Shelf Underwriting Request, the Company shall
give written notice (the “Shelf Underwriting Notice”) of such Shelf Underwriting
Request to the Holders of record of other Registrable Securities registered on
such Shelf Registration Statement (“Shelf Registrable Securities”). The Company,
subject to Section 2.1.3, shall include in such Shelf Underwriting (x) the
Registrable Securities of the Demanding Holders and (y) the Shelf Registrable
Securities of any other Holder of Shelf Registrable Securities which shall have
made a written request to the Company for inclusion in such Shelf Underwriting
(which request shall specify the maximum number of Shelf Registrable Securities
intended to be disposed of by such Holder) within five (5) days after the
receipt of the Shelf Underwriting Notice. The Company shall, as expeditiously as
possible (and in any event within fifteen (15) Business Days after the receipt
of a Shelf Underwriting Request), but subject to Section 2.3, use its reasonable
best efforts to effect such Shelf Underwriting. The Company shall, at the
request of any Demanding Holders, file any prospectus supplement or, if the
applicable Shelf Registration Statement is an automatic shelf registration
statement, any post-effective amendments and otherwise take any action necessary
to include therein all disclosure and language deemed necessary or advisable by
the Demanding Holders or any other Holder of Shelf Registrable Securities to
effect such Shelf Underwriting. Once a Shelf Registration Statement has been
declared effective, the Demanding Holders may request, and the Company shall be
required to facilitate, an aggregate of three (3) Shelf Underwritings pursuant
to this subsection 2.1.1(b) with respect to any or all Registrable Securities,
including one (1) Shelf Underwriting on behalf of Cantor; provided, however,
that a Shelf Underwriting shall not be counted for such purposes unless a
Registration Statement has become effective and all of the Registrable
Securities requested by the Demanding Holders to be registered on behalf of the
Demanding Holders in such Shelf Underwriting have been sold; and provided,
further, that the number of Shelf Underwritings the Demanding Holders shall be
entitled to request shall be reduced by each Demand Registration effected for
such Demanding Holder pursuant to Section 2.1.2. Notwithstanding the foregoing,
if a Demanding Holder wishes to engage in an underwritten block trade or similar
transaction or other transaction with a 2-day or less marketing period
(collectively, “Underwritten Block Trade”) off of a Shelf Registration
Statement, then notwithstanding the foregoing time periods, such Demanding
Holder only needs to notify the Company of the Underwritten Block Trade two (2)
Business Days prior to the day such offering is to commence and the Holders of
record of other Registrable Securities shall not be entitled to notice of such
Underwritten Block Trade and shall not be entitled to participate in such
Underwritten Block Trade; provided, however, that the Demanding Holder
requesting such Underwritten Block Trade shall use commercially reasonable
efforts to work with the Company and the underwriters prior to making such
request in order to facilitate preparation of the registration statement,
prospectus and other offering documentation related to the Underwritten Block
Trade.

 

2.1.2 Other Demand Registration. At any time that a Shelf Registration Statement
provided for in Section 2.1.1(a) is not available for use by the Holders
following such Shelf Registration Statement being declared effective by the
Commission (a “Demand Registration Period”), subject to this Section 2.1.2 and
Section 2.3 and Section 2.4, at any time and from time to time during such
Demand Registration Period, the Demanding Holders shall have the right to make a
written demand from time to time to effect one or more registration statements
under the Securities Act covering all or any part of their Registrable
Securities, with a total offering price reasonably expected to exceed, in the
aggregate, the Minimum Demand Threshold, by delivering a written demand therefor
to the Company, which written demand shall describe the amount and type of
securities to be included in such Registration and the intended method(s) of
distribution thereof. Any such request by any Demanding Holder pursuant to this
Section 2.1.2 is referred to herein as a “Demand Registration Request,” and the
registration so requested is referred to herein as a “Demand Registration” (with
respect to any Demand Registration, the Demanding Holders making such demand for
registration being referred to as the “Initiating Holders”). Subject to Section
2.3, the Demanding Holders shall be entitled to request (and the Company shall
be required to effect) an aggregate of three (3) Demand Registrations pursuant
to this subsection 2.1.2 with respect to any or all Registrable Securities,
including one (1) Demand Registration on behalf of Cantor; provided, however,
that a Demand Registration shall not be counted for such purposes unless a
Registration Statement has become effective and all of the Registrable
Securities requested by the Demanding Holders to be registered on behalf of the
Demanding Holders in such Demand Registration have been sold; and provided,
further, that the number of Demand Registrations the Demanding Holders shall be
entitled to request shall be reduced by each Shelf Underwriting effected for
such Demanding Holder pursuant to Section 2.1.1(b). The Company shall give
written notice (the “Demand Exercise Notice”) of such Demand Registration
Request to each of the Holders of record of Registrable Securities as promptly
as practicable but no later than two (2) Business Days after receipt of the
Demand Registration Request. The Company, subject to Sections 2.3 and 2.4, shall
include in a Demand Registration (x) the Registrable Securities of the
Initiating Holders and (y) the Registrable Securities of any other Holder of
Registrable Securities which shall have made a written request to the Company
for inclusion in such registration pursuant to Section 2.1.2 (which request
shall specify the maximum number of Registrable Securities intended to be
disposed of by such Holder) within five (5) days following the receipt of any
such Demand Exercise Notice. The Company shall, as expeditiously as possible,
but subject to Section 2.3, use its reasonable best efforts to (x) file or
confidentially submit with the Commission (no later than (A) sixty (60) days
from the Company’s receipt of the applicable Demand Registration Request if the
Demand Registration is on Form S-1 or similar long-form registration or (B)
thirty (30) days from the Company’s receipt of the applicable Demand
Registration Request if the Demand Registration is on Form S-3 or any similar
short-form registration), (y) cause to be declared effective as soon as
reasonably practicable such registration statement under the Securities Act that
includes the Registrable Securities which the Company has been so requested to
register, for distribution in accordance with the intended method of
distribution and (z) if requested by the Initiating Holders, obtain acceleration
of the effective date of the registration statement relating to such
registration.

 



6

 

  



2.1.3 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Shelf Underwriting or
Demand Registration, in good faith, advises the Company, the Demanding Holders
and any other Holders participating in the Underwritten Registration (if any)
(the “Requesting Holders”) in writing that the dollar amount or number of
Registrable Securities that such Holders desire to sell, taken together with all
other shares of Common Stock or other equity securities that the Company desires
to sell and the shares of Common Stock, if any, as to which a Registration has
been requested pursuant to separate written contractual piggy-back registration
rights held by any other stockholders who desire to sell, exceeds the maximum
dollar amount or maximum number of equity securities that can be sold in the
Underwritten Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of such securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Underwritten Offering, as follows: (i) first, the Registrable Securities
of the Demanding Holders and the Requesting Holders (if any) (pro rata based on
the respective number of Registrable Securities that each Demanding Holder and
Requesting Holder (if any) has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the
Demanding Holders and Requesting Holders have collectively requested be included
in such Underwritten Registration (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the shares of Common Stock or other
equity securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Securities; and (iii) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (i) and (ii), the shares of Common Stock or other equity securities of
other persons or entities that the Company is obligated to register in a
Registration pursuant to separate written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Number of Securities.

 

2.1.4 Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Shelf Underwriting or Demand Registration, pursuant to a
Registration under subsection 2.1.1 or 2.1.2 shall have the right in their sole
discretion to withdraw from a Registration pursuant to such Demand Registration
upon written notification to the Company and the Underwriter or Underwriters (if
any) of their intention to withdraw from such Registration prior to (i) in the
case of a Shelf Underwriting, the filing of a preliminary prospectus supplement
setting forth the terms of the Underwritten Offering with the Commission and
(ii) in the case of a Demand Registration, the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Shelf Underwriting or Demand Registration prior to its withdrawal under this
subsection 2.1.4.

 

7

 

  

2.2 Piggy-back Registration.

 

2.2.1 Piggy-back Rights. If, at any time on or after the date hereof, the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into equity securities, for its
own account or for the account of stockholders of the Company (or by the Company
and by the stockholders of the Company including, without limitation, pursuant
to Section 2.1 hereof), other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan, (ii) for an
exchange offer, as part of a merger, consolidation or similar transaction or for
an offering of securities solely to the Company’s existing stockholders, (iii)
for an offering of debt that is convertible into equity securities of the
Company, or (iv) for a dividend reinvestment plan, then the Company shall give
written notice of such proposed filing to all of the Holders of Registrable
Securities as soon as practicable but not less than ten (10) days before the
anticipated filing date of such Registration Statement, which notice shall (A)
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, in such offering, and (B) offer to all of
the Holders of Registrable Securities the opportunity to register the sale of
such number of Registrable Securities as such Holders may request in writing
within five (5) Business Days after receipt of such written notice (such
Registration a “Piggy-back Registration”). The Company shall, in good faith,
cause such Registrable Securities to be included in such Piggy-back Registration
and shall use its best efforts to cause the managing Underwriter or Underwriters
of a proposed Underwritten Offering to permit the Registrable Securities
requested by the Holders pursuant to this subsection 2.2.1 to be included in a
Piggy-back Registration on the same terms and conditions as any similar
securities of the Company included in such Registration and to permit the sale
or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. All such Holders proposing to
distribute their Registrable Securities through an Underwritten Offering under
this subsection 2.2.1 shall enter into an underwriting agreement in customary
form with the Underwriter(s) selected for such Underwritten Offering by the
Company. The Company may postpone or withdraw the filing or the effectiveness of
a Piggyback Registration at any time in its sole discretion.

 

2.2.2 Reduction of Piggy-back Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggy-back
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggy-back Registration in writing that the
dollar amount or number of the shares of Common Stock that the Company desires
to sell, taken together with (i) the shares of Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant to Section 2.2.1 hereof, and (iii) the shares of
Common Stock, if any, as to which Registration has been requested pursuant to
separate written contractual piggy- back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Securities, then:

 

(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1 hereof, Pro
Rata, which can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the shares of Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
registration rights of other stockholders of the Company, Pro Rata, which can be
sold without exceeding the Maximum Number of Securities; and

 

(b) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the shares of Common Stock or other equity
securities, if any, of such requesting persons or entities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1, Pro Rata,
which can be sold without exceeding the Maximum Number of Securities (C) third,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (A) and (B), the shares of Common Stock or other equity
securities that the Company desires to sell which can be sold without exceeding
the Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A), (B)
and (C), the shares of Common Stock or other equity securities for the account
of other persons or entities that the Company is obligated to register pursuant
to separate written contractual arrangements with such persons or entities, Pro
Rata, which can be sold without exceeding the Maximum Number of Securities.

 

8

 

  

2.2.3 Piggy-back Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggy-back Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggy-back Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggy-back Registration. The
Company (in its sole discretion or as the result of a request for withdrawal by
persons pursuant to separate written contractual obligations) may postpone or
withdraw the filing or effectiveness of a Piggy-back Registration.
Notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the Registration Expenses incurred in connection with the
Piggy-back Registration prior to its withdrawal under this subsection 2.2.3.

 

2.2.4 Unlimited Piggy-back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Shelf Underwriting or Demand Registration effected
under Section 2.1 hereof.

 

2.3 Restrictions on Registration Rights. The Company shall not be obligated to
effect any Shelf Underwriting or Demand Registration within 180 days after the
effective date of a previous Shelf Underwriting or Demand Registration or a
previous Piggy-back Registration in which holders of Registrable Securities were
permitted to register 75% of the Registrable Securities requested to be included
therein. If in the good faith judgment of the Board, Registration would be
detrimental to the Company and the Board concludes as a result that it is
essential to defer the filing of such Registration Statement or the undertaking
of such Underwritten Offering at such time, then in each case the Company shall
furnish to such Holders a certificate signed by the Chairman of the Board
stating that in the good faith judgment of the Board it would be detrimental to
the Company for such Registration Statement to be filed or to undertake such
Underwritten Offering in the near future and that it is therefore essential to
defer the filing of such Registration Statement or undertaking of such
Underwritten Offering, then in such event, the Company shall have the right to
defer its obligation for up to 120 days; provided, however, that the Company
shall not defer its obligation in this manner more than twice in any period of
twelve consecutive months.

 

2.4 Lock-Up. Notwithstanding anything to the contrary in this Agreement, the
Company shall not be obligated to effect any Shelf Underwriting, Demand
Registration or Piggy-back Registration of (i) any Founder Shares subject to the
Founder Lock-Up Period prior to the expiration of the Founder Lock-Up Period
applicable to such Founder Shares, (ii) any Placement Units, Placement Shares or
Placement Warrants during the Placement Unit Lock-Up Period or (iii) any
Registrable Securities held by the Former MetroMile Stockholders prior to the
expiration of the applicable Lock-Up Agreement (as defined in the Merger
Agreement). Nothing in this Section 2.4 shall limit the Company’s obligation to
register all of the Registrable Securities, including such Founder Shares,
Placement Units, Placement Shares and Placement Warrants, on the Shelf
Registration Statement required pursuant to Section 2.1.1(a).

 

9

 

  

ARTICLE III

COMPANY PROCEDURES

 

3.1 General Procedures. If at any time on or after the date hereof the Company
is required to effect the Registration of Registrable Securities, the Company
shall use its reasonable best efforts to effect such Registration to permit the
sale of such Registrable Securities in accordance with the intended plan of
distribution thereof, and pursuant thereto the Company shall:

 

3.1.1 prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective and remain effective until all
Registrable Securities covered by such Registration Statement have been sold;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by any Holder or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus and either (i) any underwriter overallotment option has terminated by
its terms or (ii) the underwriters have advised the Company that they will not
exercise such option or any remaining portion thereof;

 

3.1.3 furnish without charge to the Underwriters, if any, and each Holder of
Registrable Securities included in such Registration, or such Holders’ legal
counsel, copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus), and each amendment and supplement
thereto (in each case including all exhibits thereto and documents incorporated
by reference therein), and such other documents as the Underwriters and each
Holder of Registrable Securities included in such Registration or the legal
counsel for any such Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holders;

 

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as any Holder of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be reasonably necessary or advisable to
enable the Holders of Registrable Securities included in such Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify or take any action to which it would be subject
to general service of process or taxation in any such jurisdiction where it is
not then otherwise so subject;

 

3.1.5 use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange or automated quotation
system on which similar securities issued by the Company are then listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its commercially reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

 



10

 

 

 3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities and its counsel, including, without limitation,
providing copies promptly upon receipt of any comment letters received with
respect to any such Registration Statement or Prospectus. The Company shall not
include the name of any Holder or any information regarding any Holder in any
Registration Statement or Prospectus, any amendment or supplement to such
Registration Statement or Prospectus, any document that is to be incorporated by
reference into such Registration Statement or Prospectus, or any response to any
comment letter, without the prior written consent of such Holder and providing
each such Holder or its counsel a reasonable amount of time to review and
comment on such applicable document, which comments the Company shall include
unless contrary to applicable law;

 

3.1.9 in the event of an Underwritten Offering, permit the participating Holders
to rely on any “cold comfort” letter from the Company’s independent registered
public accountants provided to the managing Underwriter of such offering;

 

3.1.10 in the event of an Underwritten Offering, permit the participating
Holders to rely on any opinion(s) of counsel representing the Company for the
purposes of such Registration issued to the managing Underwriter of such
offering covering legal matters with respect to the Registration;

 

3.1.11 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.12 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, and
which requirement will be deemed to be satisfied if the Company timely files
complete and accurate information on Forms 10-Q, 10-K and 8-K under the Exchange
Act and otherwise complies with Rule 158 under the Securities Act;

 

3.1.13 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $30,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and

 

3.1.14 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and fees and expenses of legal counsel representing
the Holders in excess or in addition to the legal fees and expenses included as
Registration Expenses.

 

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 



11

 

 

 3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until he, she or it is advised in writing by the Company
that the use of the Prospectus may be resumed and he, she or it has received
copies of a supplemented or amended Prospectus correcting the Misstatement (it
being understood that the Company hereby covenants to prepare and file such
supplement or amendment as soon as reasonably practicable after the time of such
notice) and, if so directed by the Company, each Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Registrable
Securities at the time of receipt of such notice. If the continued use of a
Registration Statement in respect of any Registration at any time would require
the Company to make an Adverse Disclosure, or would require the inclusion in
such Registration Statement of (i) financial statements that are unavailable to
the Company for reasons beyond the Company’s control, (ii) audited financial
statements as of a date other than the Company’s fiscal year end (unless the
Holders requesting Registration agree to pay the reasonable expenses of this
audit), or (iii) pro forma financial statements that are required to be included
in a registration statement, the Company may, upon giving prompt written notice
of such action to the Holders, delay the filing or initial effectiveness of, or
suspend the use of, such Registration Statement for no more than 180 days. In
the event the Company exercises its rights under the preceding sentence, the
Holders agree to suspend, immediately upon their receipt of the notice referred
to above, their use of the Prospectus relating to any Registration in connection
with any sale or offer to sell Registrable Securities. The Company shall
immediately notify the Holders of the expiration of any period during which it
exercised its rights under this Section 3.4.

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to use reasonable best efforts to file timely (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
Sections 13(a) or 15(d) of the Exchange Act and to promptly upon request by a
Holder furnish such Holder with true and complete copies of such filings. The
Company further covenants that it shall take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Holder to sell shares of Common Stock held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including providing
any legal opinions. Upon the request of any Holder, the Company shall deliver to
such Holder a written certification of a duly authorized officer as to whether
it has complied with such requirements.

 

3.6 Limitations on Registration Rights. Notwithstanding anything herein to the
contrary, (i) Cantor may not exercise its rights under Section 2.1 and 2.2
hereunder after five (5) and seven (7) years, respectively, after the effective
date of the registration statement relating to the Company’s IPO and (ii) Cantor
may not exercise its rights under Section 2.1 more than one time.

 

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein.

 

12

 

  

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees) resulting from any untrue or alleged untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue or
alleged untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Holder expressly for use therein;
provided, however, that the obligation to indemnify shall be several, not joint
and several, among such Holders of Registrable Securities, and the liability of
each such Holder of Registrable Securities shall be in proportion to and limited
to the net proceeds received by such Holder from the sale of Registrable
Securities pursuant to such Registration Statement. The Holders of Registrable
Securities shall indemnify the Underwriters, their officers, directors and each
person who controls such Underwriters (within the meaning of the Securities Act)
to the same extent as provided in the foregoing with respect to indemnification
of the Company.

 

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (plus local counsel) for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 



13

 

 

ARTICLE V

MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt of the intended recipient
or the affidavit of messenger) or at such time as delivery is refused by the
addressee upon presentation. Any notice or communication under this Agreement
must be addressed to

 

the Company at:

 

INSU Acquisition Corp. II

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870

Attention: Joseph W. Pooler, Jr.

Email: jpooler@cohenandcompany.com

 

with a copy to:

 

Ledgewood P.C.

Two Commerce Square, Suite 3400

2001 Market Street

Philadelphia, PA 19103

Attention: Derick S. Kauffman

Email: dkauffman@ledgewood.com

 

and to the Holders, at such Holder’s address referenced in Schedule A.

 

Any party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.
Prior to the expiration of the Founder Lock-up Period or Placement Unit Lock-up
Period, as the case may be, no Holder may assign or delegate his, her or its
rights, duties or obligations under this Agreement in whole or in part.
Notwithstanding the above, as it applies to the Registrable Securities, the
Holder may transfer such securities during the respective lock-up period to any
Permitted Transferee (as such term is defined in that certain Warrant Agreement
between the Company and Continental Stock Transfer & Trust Company) but only if
such Permitted Transferee agrees to become bound by the transfer restrictions
set forth in this Agreement, the Letter Agreement and, if applicable, the
Placement Unit Subscription Agreements.

 

5.2.2 Except as set forth in subsection 5.2.1 hereof, this Agreement and the
rights, duties and obligations of the Holders of Registrable Securities
hereunder may be assigned or delegated by such Holder of Registrable Securities
in conjunction with and to the extent of any transfer of Registrable Securities
by any such Holder.

 



14

 

 

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the Holders, the permitted assigns and its
successors and the permitted assigns of the Holders.

 

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

 

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law; Venue. THE PARTIES EXPRESSLY AGREE THAT THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York in each case located in the
city of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

 

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the then outstanding
Registrable Securities, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

 

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities and holders of PIPE
shares, has any right to require the Company to register any securities of the
Company for sale or to include such securities of the Company in any
Registration filed by the Company for the sale of securities for its own account
or for the account of any other person.

 

5.7 Termination. This Agreement shall terminate upon the earlier of (i) the
fifth anniversary of the date hereof or (ii) the date as of which (A) all of the
Registrable Securities have either been sold pursuant to a Registration
Statement or cease to be Registrable Securities (but in no event prior to the
applicable period referred to in Section 4(3) of the Securities Act and Rule 174
thereunder) or (B) the Holders of all Registrable Securities are permitted to
sell the Registrable Securities under Rule 144 (or any similar provision) under
the Securities Act without limitation on the amount of securities sold or the
manner of sale. The provisions of Section 3.5 and Article IV shall survive any
termination.

 

[SIGNATURE PAGES FOLLOW]

 

15

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMPANY:         INSU ACQUISITION CORP. II   a Delaware corporation        
By:     Name:  John M. Butler   Title: Chief Executive Officer and President    
    HOLDERS:         INSURANCE ACQUISITION SPONSOR II, LLC   a Delaware limited
liability company         By:     Name: Daniel G. Cohen   Title: Chief Executive
Officer         DIOPTRA ADVISORS II, LLC   a Delaware limited liability company
        By:     Name: Daniel G. Cohen   Title: Chief Executive Officer        
INSU PIPE Sponsor II, LLC   a Delaware limited liability company         By:    
Name: Daniel G. Cohen   Title: Chief Executive Officer         CANTOR FITZGERALD
& CO.   a New York general partnership         By:     Name:     Title:        
      Daniel G. Cohen, individually             John M. Butler, individually    
        Joseph W. Pooler, Jr., individually

 

[Signature Page to Amended and Restated Registration Rights Agreement]

 

16

 

 



      John C. Chrystal, individually           Sheila Nicoll, individually      
    Sasson Posner, individually           Andrew Hohns, individually      
[METROMILE STOCKHOLDERS TBD]

  

[Signature Page to Amended and Restated Registration Rights Agreement]

 

17

 

  

Schedule A

 

Holder   Address Insurance Acquisition Sponsor II, LLC   2929 Arch Street, Suite
1703, Philadelphia, PA 19104 Dioptra Advisors II, LLC   2929 Arch Street, Suite
1703, Philadelphia, PA 19104 Daniel G. Cohen   3 Columbus Circle, 24th Floor,
New York, NY 10019 John M. Butler   2929 Arch Street, Suite 1703, Philadelphia,
PA 19104 Joseph W. Pooler, Jr.   2929 Arch Street, Suite 1703, Philadelphia, PA
19104 John C. Chrystal   2929 Arch Street, Suite 1703, Philadelphia, PA 19104
Sheila Nicoll   2929 Arch Street, Suite 1703, Philadelphia, PA 19104 Sasson
Posner   2929 Arch Street, Suite 1703, Philadelphia, PA 19104 Andrew Hohns  
2929 Arch Street, Suite 1703, Philadelphia, PA 19104 Cantor Fitzgerald & Co.  
499 Park Avenue, New York, NY 10022

 

  

18

 



 